Citation Nr: 1718892	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-36 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from April 2002 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Board remanded this claim in April 2014 for additional development. 

In May 2012, the Veteran testified before the undersigned at a Central Office Board hearing. A transcript of the hearing has been associated with the Veteran's electronic file.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In October 2015, the Veteran specifically withdrew the issue of entitlement to an initial rating in excess of 20 percent for lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial rating in excess of 20 percent for lumbar spine disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, through a letter in October 2015, withdrew the issue of entitlement to an initial rating in excess of 20 percent for lumbar spine disability; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this claim. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of an increased disability rating for lumbar spine disability is dismissed.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


